ORDER
PER CURIAM.
Movant Deandre Jackson appeals from the judgment dismissing his Rule 24.035 motion for post-conviction relief as untimely. He acknowledges that his motion was filed outside the time limitations as set forth in Rule 24.035. However, he challenges the constitutionality of Rule 24.035, contending the absolute filing deadline imposed by Rule 24.035 violates his constitutional rights.
This issue has been previously addressed by the Missouri Supreme Court, who held that the time limits in Rule 24.035 are constitutional and mandatory. Day v. State, 770 S.W.2d 692, 695 (Mo. banc 1989), cert. denied sub nom. Walker v. Missouri, 493 U.S. 866, 110 S.Ct. 186, 107 L.Ed.2d 141 (1989). Therefore, movant’s point on appeal is wholly without merit. The trial court did not clearly err in dismissing movant’s Rule 24.035 motion as untimely. Rule 24.035(k); State v. Blankenship, 830 S.W.2d 1, 16 (Mo. banc 1992). An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).